

EXHIBIT 10.7
Letter Agreement




June 1, 2006




Cornell Capital Partners, LP
101 Hudson Street, Suite 3606
Jersey City, New Jersey 07302


Dear Ladies and Gentlemen:


We are providing you with this Letter Agreement in connection with the Purchase
Agreement, dated as of February 6, 2006 (the “February Purchase Agreeement”),
between Homeland Security Capital Corporation (the “Company”) and Cornell
Capital Partners, LP (the “Investor”) and the Securities Purchase Agreement,
dated as of August 22, 2006, between the Company and the Investor (the “August
Purchase Agreement”; and together with the February Purchase Agreement, the
“Purchase Agreements”), pursuant to which the Company issued secured convertible
debentures to the Investor pursuant to the Secured Convertible Debenture, dated
as of February 6, 2006, issued by the Company to the Investor (the “February
Debenture”) and the Secured Convertible Debenture, dated as of August 22, 2006,
issued by the Company to the Investor (the “August Debenture”; and together with
the February Debenture, the “Debentures”). In connection with the issuance of
the Debentures, the Company provided certain registration rights pursuant to the
Investor Registration Rights Agreement, dated as of February 6, 2006, between
the Company and the Investor (the “February Registration Rights Agreement”) and
the Investor Registration Rights Agreement, dated as of August 22, 2006, between
the Company and the Investor (the “August Registration Rights Agreement”; and
together with the February Registration Rights Agreement, the “Registration
Rights Agreements”). Capitalized terms not otherwise defined in this Letter
Agreement shall have the meanings specified in the Purchase Agreements.
 
1. The Company and the Investor agree that the Interest paragraph of each of the
February Debenture and the August Debenture is amended and restated to read in
its entirety as follows:


“Interest. Interest shall accrue on the outstanding principal balance hereof at
an annual rate equal to ten percent (10%). Interest shall be calculated on the
basis of a 365-day year and the actual number of days elapsed, to the extent
permitted by applicable law. Interest hereunder will be paid to the Holder or
its assignee (as defined in Section 5) in whose name this Debenture is
registered on the records of the Obligor regarding registration and transfers of
Debentures (the “Debenture Register”).”

 
1

--------------------------------------------------------------------------------

 

2. The Investor hereby waives any breach prior to the date hereof by the Company
of Sections 2(a) and 2(b) of the February Registration Rights Agreement and
forgives any liquidated damages owed by the Company, prior to the date hereof,
to the Investor as a result of any such breach pursuant to Sections 2(c) and
2(d) of the February Registration Rights Agreement. The Investor hereby waives
any breach by the Company prior to the date hereof of Sections 2(a) and 2(b) of
the August Registration Rights Agreement and forgives any liquidated damages
owed by the Company to the Investor as a result of any such breach pursuant to
Sections 2(c) and 2(d) of the August Registration Rights Agreement.


3. The Company and the Investor agree that Sections 2(a) and 2(b) of the
February Registration Rights Agreement are amended and restated to read in their
entirety as follows:


“(a) Subject to the terms and conditions of this Agreement, the Company shall
prepare and file, no later than ninety (90) days from the date upon which the
Company receives written demand of registration from any Investor (the
“Scheduled Filing Deadline”), with the SEC a registration statement on Form S-1
or SB-2 (or, if the Company is then eligible, on Form S-3) under the Securities
Act (the “Initial Registration Statement”) for the resale by the Investors of
the Registrable Securities, which includes at least 717,389,652 shares of Common
Stock to be issued upon conversion of the Convertible Debentures and the Series
G Preferred Shares (inclusive of any Buyer’s Shares). The Company shall cause
the Registration Statement to remain effective until all of the Registrable
Securities have been sold. Prior to the filing of the Registration Statement
with the SEC, the Company shall furnish a copy of the Initial Registration
Statement to the Investors for their review and comment. The Investors shall
furnish comments on the Initial Registration Statement to the Company within
twenty-four (24) hours of the receipt thereof from the Company.
 
(b) Effectiveness of the Initial Registration Statement. The Company shall use
its best efforts (i) to have the Initial Registration Statement declared
effective by the SEC no later than one hundred eighty (180) days after the date
upon which the Company receives written demand of registration from any Investor
(the “Scheduled Effective Deadline”) and (ii) to insure that the Initial
Registration Statement and any subsequent Registration Statement remains in
effect until all of the Registrable Securities have been sold, subject to the
terms and conditions of this Agreement. It shall be an event of default
hereunder if the Initial Registration Statement is not declared effective by the
SEC within one hundred eighty (180) days after the date upon which the Company
receives written demand of registration from any Investor.”
 
4. The Company and the Investor agree that Sections 2(a) and 2(b) of the August
Registration Rights Agreement are amended and restated to read in their entirety
as follows:
 
 
2

--------------------------------------------------------------------------------

 

“(a) Subject to the terms and conditions of this Agreement, the Company shall
prepare and file, no later than ninety (90) days from the date upon which the
Company receives written demand of registration from any Investor (the
“Scheduled Filing Deadline”), with the SEC a registration statement on Form S-1
or SB-2 (or, if the Company is then eligible, on Form S-3) under the Securities
Act (the “Initial Registration Statement”) for the resale by the Investors of
the Registrable Securities, which includes at least 717,389,652 shares of Common
Stock to be issued upon conversion of the Convertible Debentures as well as one
hundred million (100,000,000) Warrant Shares. The Company shall cause the
Registration Statement to remain effective until all of the Registrable
Securities have been sold. Prior to the filing of the Registration Statement
with the SEC, the Company shall furnish a copy of the Initial Registration
Statement to the Investors for their review and comment. The Investors shall
furnish comments on the Initial Registration Statement to the Company within
twenty-four (24) hours of the receipt thereof from the Company.
 
(b) Effectiveness of the Initial Registration Statement. The Company shall use
its best efforts (i) to have the Initial Registration Statement declared
effective by the SEC no later than one hundred eighty (180) days from the date
upon which the Company receives written demand of registration from any Investor
(the “Scheduled Effective Deadline”) and (ii) to insure that the Initial
Registration Statement and any subsequent Registration Statement remains in
effect until all of the Registrable Securities have been sold, subject to the
terms and conditions of this Agreement.”
 
5. The Company and the Investor agree that except for the changes and amendments
to the Debentures and the Registration Rights Agreements noted herein, the
Debentures and the Registration Rights Agreements shall remain unchanged and in
full force and effect.


This Letter Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each complete set of which,
when so executed and delivered by all parties, shall be an original, but all
such counterparts shall together constitute but one and the same instrument.
This Letter Agreement may be executed by telefacsimile transmission, and such
telefacsimile signatures shall be binding, of full force and effect, and treated
as original signatures. This Letter Agreement shall be governed by the
substantive laws (other than conflict laws) of the State of Delaware. Any
provision of this Letter Agreement held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Letter Agreement, and the effect thereof shall be confined to the provision so
held to be invalid or unenforceable.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
3

--------------------------------------------------------------------------------

 

Please confirm your agreement with the foregoing by signing and returning the
enclosed copy of this Letter Agreement to the undersigned, whereupon this Letter
Agreement shall become a binding agreement among the Company and the Investor.





 
Homeland Security Capital Corporation
                   
By:
/s/ C. Thomas McMillen
   
Name: C. Thomas McMillen
   
Title: Chief Executive Officer

 
 
Accepted and Agreed to as of the 1st
day of June, 2007.




Cornell Capital Partners, LP


By:
Yorkville Advisors, LLC

Its:
Investment Manager





By:
/s/ Mark Angelo                                           

 
Name: Mark Angelo

 
Title: Portfolio Manager

 
 
4

--------------------------------------------------------------------------------

 